                 ISTRIC
            TES D      TC
          TA




                                           O
     S




                                            U
    ED




                                             RT
                                   D
                       RDERE




UNIT
                  OO
          IT IS S




                                                   R NIA
                                        o ge r s
                            onzalez R




NO
                   onne G
          Judge Yv




                                                   FO
 RT




                                              LI
         ER




    H




                                           A
                    2/8/2019                 C
              N                    OF
                  D IS T IC T
                        R
